United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1758
                        ___________________________

                                   John Fulghum

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Jeffrey Allen; Billy Lee; Tona Carter; Shawn Burch; Dustin Douglas; Carla Brashers

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                          Submitted: September 18, 2015
                            Filed: September 28, 2015
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Missouri prisoner John Fulghum appeals from the District Court’s order in his
42 U.S.C. § 1983 action, in which the court granted summary judgment on one claim,
dismissed a second claim for lack of exhaustion, and dismissed a third claim for
misjoinder. We grant Fulghum’s motion to appeal in forma pauperis, see Henderson
v. Norris, 129 F.3d 481, 484–85 (8th Cir. 1997) (per curiam) (fee-collection
procedures); we deny his motion for appointment of counsel on appeal; and we affirm
in part, reverse in part, and remand for further proceedings.

      Fulghum asserted three federal claims: that defendants Allen and Lee retaliated
against him for filing a grievance by issuing a false conduct violation for which
Fulghum was convicted, resulting in his placement in administrative segregation; that
the remaining defendants acted in retaliation when they placed a known violent
inmate in Fulghum’s segregation cell and refused his repeated requests to be moved
from the cell; and that the remaining defendants violated Fulghum’s Eighth
Amendment rights by failing to protect him from a violent assault by the inmate
placed in his cell. Fulghum also alleged that in allowing him to be assaulted,
defendants had acted negligently under state law.

       We conclude that the District Court properly granted summary judgment on the
retaliation claim against Allen and Lee because the defendants adduced evidence that
Fulghum had been convicted of the allegedly false disciplinary charge by an impartial
hearing officer. See Hartsfield v. Nichols, 511 F.3d 826, 831 (8th Cir. 2008)
(concluding that a prisoner’s retaliation claim failed because his disciplinary
violations were supported by some evidence and noting that “a report from a
correctional officer, even if disputed by the inmate and supported by no other
evidence, legally suffices as ‘some evidence’ upon which to base a prison disciplinary
violation, if the violation is found by an impartial decisionmaker.”). We also agree
that dismissal without prejudice was appropriate as to the retaliation claim against the
remaining defendants because Fulghum did not rebut the defendants’ showing that
he had not filed a grievance in which he claimed that any of the defendants acted in
retaliation by placing a known violent offender in his cell. See 42 U.S.C. § 1997e(a)
(exhaustion requirement).

      We conclude, however, that it was an abuse of discretion to dismiss for
misjoinder the claim that the remaining defendants violated Fulghum’s Eighth

                                          -2-
Amendment rights by placing a known violent inmate in his cell and failing to protect
him from a violent assault by that inmate. See Strandlund v. Hawley, 532 F.3d 741,
745 (8th Cir. 2008) (standard of review). This claim arose out of the same series of
occurrences as the other claims and presents questions of fact common to all
defendants. See Fed. R. Civ. P. 20(a)(2) (stating that defendants may be joined in a
single action if any right to relief is asserted against them “arising out of the same
transaction, occurrence, or series of transactions or occurrences; and . . . any question
of law or fact common to all defendants will arise in the action”); Mosley v. Gen.
Motors Corp. 497 F.2d 1330, 1333 (8th Cir. 1974) (noting that the Supreme Court has
“strongly encouraged” joinder of claims, parties, and remedies and that Rule 20
permits “all reasonably related claims for relief by or against different parties to be
tried in a single proceeding”).

       Accordingly, we vacate the dismissal of the failure-to-protect claim against
Carter, Burch, Douglas, and Brashers, along with Fulghum’s related state-law claim,
and remand to the District Court for further proceedings. Additionally, we instruct
the District Court to reinstate the two Doe defendants related to these claims, who
were dismissed from Fulghum’s original complaint, and to allow Fulghum the
opportunity to ascertain their identities through discovery. See Estate of Rosenberg
v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995) (“[A]n action may proceed against a party
whose name is unknown if the complaint makes allegations specific enough to permit
the identity of the party to be ascertained after reasonable discovery.”). We find no
error as to the District Court’s other rulings. On remand, Fulghum is free to again
move for appointment of counsel, if warranted, and to move for additional discovery.
                         ______________________________




                                          -3-